UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBERS 811-3967 FIRST INVESTORS INCOME FUNDS (Exact name of registrant as specified in charter) 110 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 1-732-855-2712 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: SEPTEMBER 30, 2007 DATE OF REPORTING PERIOD: SEPTEMBER 30, 2007 Item 1. Reports to Stockholders The Annual Report to Stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the Funds practice to mail only one copy of their annual and semi-annual reports to all family members who reside in the same household. Additional copies of the reports will be mailed if requested by any shareholder in writing or by calling 1-800-423-4026. The Funds will ensure that separate reports are sent to any shareholder who subsequently changes his or her mailing address. The views expressed in the portfolio manager letters reflect those views of the portfolio managers only through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 110 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (SAI) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Fund, including information about its Trustees. Portfolio Managers Letter TOTAL RETURN FUND Dear Investor: This is the annual report for the First Investors Total Return Fund for the fiscal year ended September 30, 2007. During the period, the Funds return on a net asset value basis was 11.7% for Class A shares and 10.9% for Class B shares, including dividends of 29.8 cents per share on Class A shares and 18.9 cents per share on Class B shares, and capital gains distributions of 10.2 cents per share for both Class A and Class B shares. The Funds strategy remains to allocate its portfolio among stocks, bonds and cash equivalents, with at least 50% in stocks and at least 25% in bonds. Given the solid rise in equity prices during the fiscal year, the Fund benefited from its 59.9% average allocation to equity investments. The Fund also held, on average, a 35.3% allocation to fixed income securities and a 4.8% allocation to cash equivalents. The performance of the equity portion of the portfolio was largely the result of the Funds investments in the industrials, technology, materials, energy and consumer staples sectors. Overall stock selection benefited most notably in the industrials, materials and consumer staples sectors. Notable individual performers within the industrials sector included Precision Castparts, which benefited from increased demand for complex metal components and castings used in aerospace and industrial machines, 3M, the large-cap maker of Scotch Tape as well as other industrial, consumer and technology products, and Honeywell International, which benefited from increased global demand for its aerospace, automotive, power and control technology products. Within the materials sector, shares of specialty chemical producer Celanese benefited from increased worldwide demand for chemical feedstocks ethylene and propylene. Within the consumer staples sector, shares of small-cap personal products maker Chattem were strong as their acquisition of well known brand products from Johnson & Johnson, such as Kaopectate, ACT, Cortizone-10 and Balmex, added more in earnings than was originally anticipated. The Fund continued to benefit from strong merger and acquisition activity among its holdings, as both strategic acquirers and private equity firms remained very active. During the fiscal year, eleven of our holdings received merger offers, which are either closed or still pending. The most notable contributors were the takeovers of First Data and Dollar General by the investment group KKR, Biomet by an investment consortium led by the Blackstone Group, Paxar by Avery Dennison and Triad Hospitals by Community Health Systems. The Fund has three deals waiting for completion as of the reporting date: the purchase of Clear Channel Communications by Bain Capital, the purchase of regional bank USB Holdings by KeyCorp and the pending merger of TransOcean and Global Santa Fe. 1 Portfolio Managers Letter (continued) TOTAL RETURN FUND The Fund maintained a diverse allocation strategy, which at the end of the reporting period was 57% large cap, 16% mid cap and 27% small cap, according to Lippers market capitalization ranges. While the large- and mid-cap components delivered satisfactory results, performance in the small-cap area was weaker as stock selection detracted particularly during the more volatile second half of the year. During the review period, the Fund maintained a fixed income allocation of 35.3% of total assets, in addition to a 4.8% cash position. The fixed income investments were primarily allocated among high grade corporate bonds, U.S. government notes and mortgage-backed securities. The Fund had no investments in subprime mortgage-backed securities. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, Edwin D. Miska Portfolio Manager and Director of Equities, First Investors Management Company, Inc. Clark D. Wagner Portfolio Manager and Director of Fixed Income, First Investors Management Company, Inc. November 1, 2007 2 Understanding Your Funds Expenses FIRST INVESTORS EQUITY FUNDS FIRST INVESTORS INCOME FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, including a sales charge (load) on purchase payments (on Class A shares only), a contingent deferred sales charge on redemptions (on Class B shares only); and (2) ongoing costs, including advisory fees; distribution and service fees (12b-1); and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, April 1, 2007, and held for the entire six-month period ended September 30, 2007. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expenses Example: These amounts help you to estimate the actual expenses that you paid over the period. The Ending Account Value shown is derived from the Funds actual return, and the Expenses Paid During Period shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To estimate the expenses you paid on your account during this period, simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading Expenses Paid During Period. Hypothetical Expenses Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio for Class A and Class B shares, and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transaction costs, such as front-end or contingent deferred sales charges (loads). Therefore, the hypothetical expenses example is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 3 Fund Expenses TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/07) (9/30/07) (4/1/07-9/30/07)* Expense Example  Class A Shares Actual $1,000.00 $1,037.76 $6.69 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.50 $6.63 Expense Example  Class B Shares Actual $1,000.00 $1,034.67 $10.25 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.99 $10.15 * Expenses are equal to the annualized expense ratio of 1.31% for Class A shares and 2.01% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2007, and are based on the total value of investments. 4 Cumulative Performance Information TOTAL RETURN FUND Comparison of change in value of $10,000 investment in the First Investors Total Return Fund (Class A shares), the Merrill Lynch U.S. Corporate & Government Master Index and the Standard & Poor's 500 Index. The graph compares a $10,000 investment in the First Investors Total Return Fund (Class A shares) beginning 12/31/97 with theoretical investments in the Merrill Lynch Corporate & Government Master Index and the Standard & Poors 500 Index (the Indices). The Merrill Lynch U.S. Corporate & Government Master Index is unmanaged and tracks the performance of U.S. dollar-denominated investment grade U.S. Government and corporate public debt issued in the U.S. domestic bond market, excluding collateralized products such as mortgage pass-through and assets backed securities. Qualifying bonds have at least one year to maturity, a fixed coupon schedule and minimum amount outstanding of $1 billion for U.S. Treasuries and $150 million for all other securities. The Standard & Poors 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/07) include the reinvestment of all dividends and distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%) . The Class B S.E.C. Standardized returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Return for Five Years and Ten Years would have been 9.01% and 4.37%, respectively. The Class B S.E.C. Standardized Average Annual Total Return for Five Years and Ten Years would have been 9.27% and 4.40%, respectively. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than the original cost. Merrill Lynch U.S. Corporate & Government Master Index figures are from Merrill Lynch & Co., Standard & Poors 500 Index figures are from Standard & Poor's and all other figures are from First Investors Management Company, Inc. 5 Portfolio of Investments TOTAL RETURN FUND September 30, 2007 Shares Security Value COMMON STOCKS58.8% Consumer Discretionary9.7% 81,800 bebe stores, inc. $ 1,196,734 62,100 Brown Shoe Company, Inc. 1,204,740 32,100 * Carters, Inc. 640,395 51,900 CBS Corporation  Class B 1,634,850 60,900 * CEC Entertainment, Inc. 1,636,383 40,000 Cinemark Holdings, Inc. 742,400 49,600 Clear Channel Communications, Inc. 1,857,024 26,100 * Eddie Bauer Holdings, Inc. 224,460 83,600 Foot Locker, Inc. 1,281,588 13,100 Genuine Parts Company 655,000 49,700 H&R Block, Inc. 1,052,646 62,200 Home Depot, Inc. 2,017,768 14,300 J.C. Penney Company, Inc. 906,191 40,000 Journal Register Company 96,000 30,200 Kenneth Cole Productions, Inc.  Class A 584,974 40,200 Leggett & Platt, Inc. 770,232 55,500 * Lincoln Educational Services Corporation 723,720 56,400 McDonalds Corporation 3,072,108 102,700 * Morgans Hotel Group Company 2,233,725 57,700 Movado Group, Inc. 1,841,784 65,200 Newell Rubbermaid, Inc. 1,879,064 22,400 Orient-Express Hotels, Ltd. 1,148,448 12,900 Polo Ralph Lauren Corporation  Class A 1,002,975 71,100 * Quiksilver, Inc. 1,016,730 66,300 Ruby Tuesday, Inc. 1,215,942 17,500 Sherwin-Williams Company 1,149,925 28,500 * Skechers U.S.A., Inc.  Class A 629,850 53,900 Staples, Inc. 1,158,311 26,800 * Steiner Leisure, Ltd. 1,163,120 29,550 * Viacom, Inc.  Class B 1,151,564 79,200 Westwood One, Inc. 217,800 56,460 Wyndham Worldwide Corporation 1,849,630 37,956,081 Consumer Staples4.3% 41,200 Altria Group, Inc. 2,864,636 34,200 Avon Products, Inc. 1,283,526 15,500 * Chattem, Inc. 1,093,060 18,100 Coca-Cola Company 1,040,207 58,200 CVS Caremark Corporation 2,306,466 6 Shares Security Value Consumer Staples (continued) 28,549 Kraft Foods, Inc.  Class A $ 985,226 123,200 Nu Skin Enterprises, Inc.  Class A 1,990,912 13,400 PepsiCo, Inc. 981,684 20,800 Procter & Gamble Company 1,463,072 22,824 Tootsie Roll Industries, Inc. 605,521 39,600 Wal-Mart Stores, Inc. 1,728,540 8,475 WD-40 Company 289,337 16,632,187 Energy5.4% 15,400 Anadarko Petroleum Corporation 827,750 65,900 * Cal Dive International, Inc. 988,500 12,950 Chesapeake Energy Corporation 456,617 23,200 ConocoPhillips 2,036,264 29,900 ExxonMobil Corporation 2,767,544 1,897 Hugoton Royalty Trust 44,845 8,386 Marathon Oil Corporation 478,170 41,400 Noble Corporation 2,030,670 19,900 * North American Energy Partners, Inc. 343,474 32,700 Sasol, Ltd. (ADR) 1,405,773 38,800 Suncor Energy, Inc. 3,678,628 18,200 * Swift Energy Company 744,744 23,400 * Transocean, Inc. 2,645,370 20,200 World Fuel Services Corporation 824,362 31,066 XTO Energy, Inc. 1,921,121 21,193,832 Financials8.8% 13,600 American Express Company 807,432 28,900 American International Group, Inc. 1,955,085 2,580 Ameriprise Financial, Inc. 162,824 34,100 Astoria Financial Corporation 904,673 39,200 Bank of America Corporation 1,970,584 40,000 Brookline Bancorp, Inc. 463,600 17,092 Capital One Financial Corporation 1,135,421 35,300 Citigroup, Inc. 1,647,451 52,300 Colonial BancGroup, Inc. 1,130,726 26,550 * Discover Financial Services 552,240 64,350 * First Mercury Financial Corporation 1,384,168 13,024 Hartford Financial Services Group, Inc. 1,205,371 7 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2007 Shares Security Value Financials (continued) 47,200 JPMorgan Chase & Company $ 2,162,704 16,800 Lehman Brothers Holdings, Inc. 1,037,064 16,900 Merrill Lynch & Company, Inc. 1,204,632 23,900 Morgan Stanley 1,505,700 53,500 New York Community Bancorp, Inc. 1,019,175 71,100 NewAlliance Bancshares, Inc. 1,043,748 13,100 Plum Creek Timber Company, Inc. (REIT) 586,356 34,800 South Financial Group, Inc. 791,352 58,775 Sovereign Bancorp, Inc. 1,001,526 67,700 Sunstone Hotel Investors, Inc. 1,735,828 19,600 SunTrust Banks, Inc. 1,483,132 52,500 U.S. Bancorp 1,707,825 53,845 U.S.B. Holding Company, Inc. 1,250,819 26,000 Wachovia Corporation 1,303,900 34,300 Washington Mutual, Inc. 1,211,133 16,300 Webster Financial Corporation 686,556 36,500 Wells Fargo & Company 1,300,130 34,351,155 Health Care5.6% 42,400 Abbott Laboratories 2,273,488 18,500 Aetna, Inc. 1,003,995 12,300 * Amgen, Inc. 695,811 5,800 Baxter International, Inc. 326,424 12,675 * Covidien, Ltd. 526,013 5,200 * Genentech, Inc. 405,704 45,900 Johnson & Johnson 3,015,630 13,400 * Laboratory Corporation of America Holdings 1,048,282 19,400 Medtronic, Inc. 1,094,354 21,200 Merck & Company, Inc. 1,095,828 112,280 Pfizer, Inc. 2,743,000 32,600 Sanofi-Aventis (ADR) 1,382,892 32,900 * St. Jude Medical, Inc. 1,449,903 25,600 * Thermo Fisher Scientific, Inc. 1,477,632 23,000 * TriZetto Group, Inc. 402,730 14,350 UnitedHealth Group, Inc. 694,970 46,700 Wyeth 2,080,485 21,717,141 8 Shares Security Value Industrials11.1% 40,200 3M Company $ 3,761,916 27,000 * AAR Corporation 819,180 22,500 Alexander & Baldwin, Inc. 1,127,925 95,704 * Altra Holdings, Inc. 1,595,386 31,700 * Armstrong World Industries, Inc. 1,286,703 13,600 Avery Dennison Corporation 775,472 62,000 Barnes Group, Inc. 1,979,040 25,450 * BE Aerospace, Inc. 1,056,938 21,600 Burlington Northern Santa Fe Corporation 1,753,272 26,000 Caterpillar, Inc. 2,039,180 36,500 * Gardner Denver, Inc. 1,423,500 66,600 General Electric Company 2,757,240 10,500 * Genlyte Group, Inc. 674,730 38,800 Harsco Corporation 2,299,676 51,800 Honeywell International, Inc. 3,080,546 9,000 Hubbell, Inc.  Class B 514,080 31,900 Illinois Tool Works, Inc. 1,902,516 74,100 Knoll, Inc. 1,314,534 14,300 Lockheed Martin Corporation 1,551,407 25,700 * Mobile Mini, Inc. 620,912 12,800 * Navigant Consulting, Inc. 162,048 23,600 Northrop Grumman Corporation 1,840,800 41,000 * PGT, Inc. 325,130 27,000 * Pinnacle Airlines Corporation 432,540 14,100 Precision Castparts Corporation 2,086,518 13,000 Steelcase, Inc.  Class A 233,740 64,500 TAL International Group, Inc. 1,617,015 12,675 Tyco International, Ltd. 562,010 44,900 United Technologies Corporation 3,613,552 43,207,506 Information Technology9.2% 7,900 * CACI International, Inc.  Class A 403,611 105,600 * Cisco Systems, Inc. 3,496,416 38,800 * Electronics for Imaging, Inc. 1,042,168 96,900 * EMC Corporation 2,015,520 79,400 * Entrust, Inc. 169,122 38,600 Harris Corporation 2,230,694 42,900 Hewlett-Packard Company 2,135,991 48,500 Intel Corporation 1,254,210 30,800 International Business Machines Corporation 3,628,240 9 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2007 Shares Security Value Information Technology (continued) 92,900 Microsoft Corporation $ 2,736,834 72,100 Motorola, Inc. 1,336,013 50,500 * NCI, Inc.  Class A 955,460 52,200 Nokia Corporation  Class A (ADR) 1,979,946 89,400 * Parametric Technology Corporation 1,557,348 35,600 QUALCOMM, Inc. 1,504,456 161,500 * Silicon Image, Inc. 831,725 75,800 * SMART Modular Technologies (WWH), Inc. 541,970 52,500 * Symantec Corporation 1,017,450 106,500 * TIBCO Software, Inc. 787,035 12,675 Tyco Electronics, Ltd. 449,075 13,500 * ValueClick, Inc. 303,210 36,000 * Varian Semiconductor Equipment Associates, Inc. 1,926,720 19,300 * VeriSign, Inc. 651,182 31,476 Western Union Company 660,052 22,000 * Wright Express Corporation 802,780 52,300 Xilinx, Inc. 1,367,122 35,784,350 Materials3.5% 7,800 Ashland, Inc. 469,638 52,600 Celanese Corporation  Series A 2,050,348 21,900 Dow Chemical Company 943,014 20,900 Freeport-McMoRan Copper & Gold, Inc. 2,192,201 32,500 Lubrizol Corporation 2,114,450 14,400 PPG Industries, Inc. 1,087,920 16,800 Praxair, Inc. 1,407,168 52,200 RPM International, Inc. 1,250,190 13,000 Scotts Miracle-Gro Company  Class A 555,750 30,250 Temple-Inland, Inc. 1,592,057 13,662,736 Telecommunication Services.7% 43,200 AT&T, Inc. 1,827,792 19,600 Verizon Communications, Inc. 867,888 2,695,680 10 Shares or Principal Amount Security Value Utilities.5% 30,200 Atmos Energy Corporation $ 855,264 19,500 Consolidated Edison, Inc. 902,850 1,758,114 Total Value of Common Stocks (cost $164,509,642) 228,958,782 CORPORATE BONDS12.4% Aerospace/Defense.3% $ 500M Boeing Co., 7.25%, 2025 574,967 500M Precision Castparts Corp., 5.6%, 2013 510,800 1,085,767 Automotive.1% 500M Daimler Chrysler NA Holdings Corp., 5.75%, 2009 505,422 Chemicals.2% 900M Praxair, Inc., 5.375%, 2016 884,757 Consumer Non-Durables.2% 700M Newell Rubbermaid, Inc., 6.75%, 2012 726,974 Energy.6% 500M ConocoPhillips, 5.625%, 2016 498,938 500M Kinder Morgan Finance Co., 5.35%, 2011 489,133 1,000M Northern Border Pipeline Co., 7.1%, 2011 1,051,475 419M Pacific Energy Partners LP, 7.125%, 2014 430,076 2,469,622 Financial Services1.9% 950M Citigroup, Inc., 6%, 2033 928,535 1,000M Endurance Specialty Holdings, Ltd., 7%, 2034 930,209 310M GATX Financial Corp., 5.5%, 2012 309,051 1,000M Goldman Sachs Group, Inc., 6.45%, 2036 978,871 500M Hibernia Corp., 5.35%, 2014 481,287 760M Independence Community Bank Corp., 4.9%, 2010 741,737 500M JPMorgan Chase & Co., 5.25%, 2015 484,180 765M Marshall & Ilsley Bank, 5.2%, 2017 731,200 500M MetLife, Inc., 6.4%, 2036 476,947 1,000M Nationsbank Corp., 7.8%, 2016 1,122,350 335M Washington Mutual Bank, 5.95%, 2013 331,086 7,515,453 11 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2007 Principal Amount Security Value Financials1.3% $ 500M Caterpillar Financial Services Corp., 5.85%, 2017 $ 505,495 927M Ford Motor Credit Co., 9.75%, 2010 946,309 500M General Electric Capital Corp., 5.625%, 2017 500,806 1,000M General Motors Acceptance Corp., 7.75%, 2010 992,376 625M Health Care Property Investors, Inc., 6%, 2017 597,924 1,000M International Lease Finance Corp., 5.625%, 2013 992,720 500M Siemens Financieringsmaatschappij NV, 5.75%, 2016  505,108 5,040,738 Food/Beverage/Tobacco1.0% 1,000M Altria Group, Inc., 7%, 2013 1,088,079 500M Anheuser-Busch Cos., Inc., 4.375%, 2013 476,236 200M Bottling Group, LLC , 5%, 2013 196,701 1,170M Bunge Limited Finance Corp., 5.875%, 2013 1,160,961 1,000M Coca-Cola Enterprises, Inc., 7.125%, 2017 1,111,160 4,033,137 Food/Drug.2% 700M Kroger Co., 6.75%, 2012 736,817 Gaming/Leisure.4% 700M International Speedway Corp., 4.2%, 2009 692,084 750M MGM Mirage, Inc., 8.5%, 2010 787,500 1,479,584 Health Care.4% 500M Abbott Laboratories, 5.875%, 2016 505,347 336M Baxter International, Inc., 5.9%, 2016 339,339 800M Wyeth, 6.95%, 2011 839,082 1,683,768 Information Technology.3% 1,000M International Business Machines Corp., 7%, 2025 1,105,244 Manufacturing.5% 1,000M Caterpillar, Inc., 6.05%, 2036 1,004,680 1,000M Crane Co., 6.55%, 2036 985,207 1,989,887 12 Principal Amount Security Value Media-Broadcasting.4% $ 750M Comcast Cable Communications, Inc., 7.125%, 2013 $ 799,280 800M Cox Communications, Inc., 5.5%, 2015 773,166 1,572,446 Media-Diversified1.1% AOL Time Warner, Inc.: 750M 6.75%, 2011 780,154 1,000M 6.875%, 2012 1,050,308 500M News America, Inc., 5.3%, 2014 487,149 705M Viacom, Inc., 8.625%, 2012 788,514 1,000M Walt Disney Co., 5.7%, 2011 1,015,133 4,121,258 Metals/Mining.4% 1,000M Alcoa, Inc., 6%, 2012 1,020,853 500M Vale Overseas, Ltd., 6.875%, 2036 517,633 1,538,486 Real Estate Investment Trusts.2% 700M Mack-Cali Realty LP, 7.75%, 2011 750,103 Retail-General Merchandise.4% 500M Lowes Companies, Inc., 5.6%, 2012 505,443 1,200M Wal-Mart Stores, Inc., 5.8%, 2018 1,210,639 1,716,082 Telecommunications.8% 800M GTE Corp., 6.84%, 2018 854,853 600M SBC Communications, Inc., 6.25%, 2011 617,888 600M Verizon New York, Inc., 6.875%, 2012 632,652 1,000M Vodafone AirTouch PLC, 7.75%, 2010 1,056,392 3,161,785 Transportation.6% 500M Burlington Northern Santa Fe Corp., 4.3%, 2013 472,096 500M Canadian Pacific Railroad Co., 5.95%, 2037 463,212 335M FedEx Corp., 5.5%, 2009 338,895 1,000M Union Pacific Corp., 7.375%, 2009 1,044,965 2,319,168 13 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2007 Principal Amount Security Value Utilities.8% $ 1,000M Carolina Power & Light, Inc., 5.15%, 2015 $ 970,738 350M Entergy Gulf States, Inc., 5.25%, 2015 330,410 1,000M Great River Energy Co., 5.829%, 2017  1,024,152 900M Public Service Electric & Gas Co., 6.75%, 2016 964,184 3,289,484 Waste Management.3% 1,000M Waste Management, Inc., 6.875%, 2009 1,034,003 Total Value of Corporate Bonds (cost $49,041,842) 48,759,985 MORTGAGE-BACKED CERTIFICATES10.6% Fannie Mae10.0% 12,223M 5.5%, 4/1/20333/1/2037 11,996,150 18,916M 6%, 5/1/20368/1/2037 18,950,269 5,722M 6.5%, 11/1/20337/1/2037 5,834,370 1,881M 7%, 3/1/20328/1/2032 1,975,191 38,755,980 Freddie Mac.6% 2,295M 6%, 9/1/203210/1/2035 2,302,690 Total Value of Mortgage-Backed Certificates (cost $41,214,243) 41,058,670 U.S. GOVERNMENT AGENCY OBLIGATIONS9.2% Fannie Mae: 2,000M 6%, 2012 2,005,018 5,000M 5.4%, 2013 5,000,485 4,000M 6%, 2014 4,009,964 5,000M 6%, 2015 5,001,370 4,000M 6%, 2016 4,001,604 1,000M 6%, 2016 1,001,869 1,000M 6.5%, 2017 1,002,502 Federal Farm Credit Bank: 4,650M 4.94%, 2012 4,636,134 3,000M 5.33%, 2013 2,999,982 5,000M Federal Home Loan Bank, 6%, 2013 5,044,690 1,000M Freddie Mac, 6%, 2017 1,019,083 Total Value of U.S. Government Agency Obligations (cost $35,620,587) 35,722,701 14 Principal Amount Security Value U.S. GOVERNMENT OBLIGATIONS3.2% U.S. Treasury Notes: $ 5,000M 4.5%, 2012 $ 5,062,110 7,000M 5.375%, 2031 7,495,474 Total Value of U.S. Government Obligations (cost $12,419,736) 12,557,584 MUNICIPAL BONDS.8% 3,000M Tobacco Settlement Fin. Auth., West Virginia, Series A, 7.467%, 2047 (cost $3,000,000) 2,953,470 PASS THROUGH CERTIFICATES.2% Transportation 613M Continental Airlines, Inc., 8.388%, 2020 (cost $640,188) 611,594 SHORT-TERM CORPORATE NOTES4.5% General Electric Capital Corp.: 11,100M 4.72%, 10/10/07 11,083,983 1,000M 4.74%, 10/15/07 997,893 3,500M 5.24%, 10/23/07 3,487,730 2,000M New Jersey Natural Gas Co., 4.75%, 10/9/07 1,997,359 Total Value of Short-Term Corporate Notes (cost $17,566,965) 17,566,965 Total Value of Investments (cost $324,013,203) 99.7 % 388,189,751 Other Assets, Less Liabilities . 3 1,279,596 Net Assets 100.0 % $389,469,347 * Non-income producing  Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trusts See notes to financial statements 15 Portfolio Managers Letter VALUE FUND Dear Investor: This is the annual report for the First Investors Value Fund for the fiscal year ended September 30, 2007. During the period, the Funds return on a net asset value basis was 11.4% for Class A shares and 10.6% for Class B shares, including dividends of 10.0 cents per share on Class A shares and 4.4 cents per share on Class B shares. Although the Fund benefited from positive returns across all major economic sectors, the energy sector was the leading sector for the Fund. The Funds biggest individual contributors to performance were Marathon Oil, Chevron and McDonalds. The Fund benefited from an underweight position in health care stocks, which lagged broad market returns. Stock selection in the financials sector was also beneficial to the Fund. Within this sector, performance was driven by A.G. Edwards, a brokerage firm that agreed to be acquired by Wachovia, and Brookfield Asset Management, an asset management company with substantial real estate and power generation assets. While the Fund lagged the S&P 500 Index, this was primarily due to the fact that the Fund employs a multi-cap strategy. As a result, the Fund held small-cap stocks, which as a class did not perform as well as mid- and large-cap stocks. The S&P 500 is predominantly made up of large- and mid-cap stocks. On a relative basis, the Funds sector allocation in the energy, information technology and consumer discretionary sectors hurt performance. The Fund was underweight in energy and information technology, two top-performing sectors, and overweight in consumer discretionary, a weaker performing sector. In addition, stock selection in the industrials, materials and utilities sectors had a negative impact. The two poorest performing stocks were Talbots, a womens apparel retailer and Lee Enterprises, a newspaper publisher. The Funds cash position was also a drag on performance. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, Matthew S. Wright Portfolio Manager November 1, 2007 16 Fund Expenses VALUE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/07) (9/30/07) (4/1/07-9/30/07)* Expense Example  Class A Shares Actual $1,000.00 $1,024.96 $6.70 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.45 $6.68 Expense Example  Class B Shares Actual $1,000.00 $1,020.55 $10.23 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.94 $10.20 * Expenses are equal to the annualized expense ratio of 1.32% for Class A shares and 2.02% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2007, and are based on the total value of investments. 17 Cumulative Performance Information VALUE FUND Comparison of change in value of $10,000 investment in the First Investors Value Fund (Class A shares) and the Standard & Poor's 500 Index. The graph compares a $10,000 investment in the First Investors Value Fund (Class A shares) beginning 10/31/97 with a theoretical investment in the Standard & Poors 500 Index (the Index). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/07) include the reinvestment of all dividends and distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02 the maximum sales charge was 6.25%) . The Class B S.E.C. Standardized returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than the original cost. Standard & Poors 500 Index figures are from Standard & Poors and all other figures are from First Investors Management Company, Inc. 18 Portfolio of Investments VALUE FUND September 30, 2007 Shares Security Value COMMON STOCKS93.6% Consumer Discretionary15.9% 10,500 Autoliv, Inc. $ 627,375 123,600 bebe stores, inc. 1,808,268 24,500 Best Buy Company, Inc. 1,127,490 58,900 Bob Evans Farms, Inc. 1,777,602 48,900 Carnival Corporation 2,368,227 34,300 CBS Corporation  Class B 1,080,450 80,300 Cinemark Holdings, Inc. 1,490,368 102,500 Clear Channel Communications, Inc. 3,837,600 107,100 Family Dollar Stores, Inc. 2,844,576 46,000 Gannett Company, Inc. 2,010,200 46,000 Genuine Parts Company 2,300,000 62,000 H&R Block, Inc. 1,313,160 14,825 * Hanesbrands, Inc. 415,990 99,900 Haverty Furniture Companies, Inc. 876,123 89,000 Home Depot, Inc. 2,887,160 24,700 J.C. Penney Company, Inc. 1,565,239 57,600 Jones Apparel Group, Inc. 1,217,088 61,200 Kenneth Cole Productions, Inc.  Class A 1,185,444 118,600 Lee Enterprises, Inc. 1,846,602 118,300 Leggett & Platt, Inc. 2,266,628 31,600 Liz Claiborne, Inc. 1,084,828 16,400 Magna International, Inc.  Class A 1,579,484 75,100 Marine Products Corporation 636,848 102,600 McDonalds Corporation 5,588,622 111,100 Modine Manufacturing Company 2,957,482 101,700 New York Times Company  Class A 2,009,592 42,500 Newell Rubbermaid, Inc. 1,224,850 102,600 Pearson PLC (ADR) 1,586,196 100,100 Ruby Tuesday, Inc. 1,835,834 50,000 Staples, Inc. 1,074,500 132,000 Stein Mart, Inc. 1,004,520 118,100 Talbots, Inc. 2,125,800 61,700 Tiffany & Company 3,229,995 170,800 Time Warner, Inc. 3,135,888 32,901 Tribune Company 898,855 123,700 Walt Disney Company 4,254,043 32,920 Wyndham Worldwide Corporation 1,078,459 70,151,386 19 Portfolio of Investments (continued) VALUE FUND September 30, 2007 Shares Security Value Consumer Staples11.0% 88,800 Anheuser-Busch Companies, Inc. $ 4,439,112 76,400 Avon Products, Inc. 2,867,292 66,000 B&G Foods, Inc.  Class A 844,800 86,600 Coca-Cola Company 4,976,902 59,400 ConAgra Foods, Inc. 1,552,122 34,141 Del Monte Foods Company 358,481 45,200 Diageo PLC (ADR) 3,965,396 34,100 Estee Lauder Companies, Inc.  Class A 1,447,886 41,400 Fomento Economico Mexicano SA de CV (ADR) 1,548,360 53,600 H.J. Heinz Company 2,476,320 71,300 Hershey Company 3,309,033 47,100 Kimberly-Clark Corporation 3,309,246 133,700 Kraft Foods, Inc.  Class A 4,613,987 19,900 Pepsi Bottling Group, Inc. 739,683 46,800 Ruddick Corporation 1,569,672 148,200 Sara Lee Corporation 2,473,458 50,625 Tasty Baking Company 510,806 106,700 Topps Company, Inc. 1,033,923 37,100 UST, Inc. 1,840,160 100,900 Wal-Mart Stores, Inc. 4,404,285 48,280,924 Energy8.0% 53,900 Anadarko Petroleum Corporation 2,897,125 45,300 BP PLC (ADR) 3,141,555 65,917 Chevron Corporation 6,168,513 54,400 ConocoPhillips 4,774,688 36,100 Diamond Offshore Drilling, Inc. 4,089,769 8,100 Hess Corporation 538,893 101,600 Marathon Oil Corporation 5,793,232 54,100 Royal Dutch Shell PLC  Class A (ADR) 4,445,938 57,600 Tidewater, Inc. 3,619,584 35,469,297 Financials24.1% 44,000 A.G. Edwards, Inc. 3,736,040 19,600 ACE, Ltd. 1,187,172 28,500 Allstate Corporation 1,629,915 31,000 American International Group, Inc. 2,097,150 51,600 Aon Corporation 2,312,196 20 Shares Security Value Financials (continued) 45,000 Aspen Insurance Holdings, Ltd. $ 1,255,950 35,000 Assured Guaranty, Ltd. 950,950 166,200 Bank Mutual Corporation 1,959,498 94,266 Bank of America Corporation 4,738,752 104,528 Bank of New York Mellon Corporation 4,613,866 147,375 Brookfield Asset Management, Inc.  Class A 5,673,938 96,200 Brookline Bancorp, Inc. 1,114,958 25,903 Capital One Financial Corporation 1,720,736 43,456 Chubb Corporation 2,330,980 54,047 Cincinnati Financial Corporation 2,340,776 93,600 Citigroup, Inc. 4,368,312 44,800 Comerica, Inc. 2,297,344 45,300 * Discover Financial Services 942,240 41,400 EMC Insurance Group, Inc. 1,075,986 39,149 Erie Indemnity Company  Class A 2,393,178 21,000 FBL Financial Group, Inc.  Class A 829,290 85,900 First Potomac Realty Trust (REIT) 1,872,620 91,300 Hudson City Bancorp, Inc. 1,404,194 102,800 Invesco PLC (ADR) 2,806,440 102,100 JPMorgan Chase & Company 4,678,222 48,600 KeyCorp 1,571,238 44,074 Lincoln National Corporation 2,907,562 41,900 Merrill Lynch & Company, Inc. 2,986,632 53,600 Morgan Stanley 3,376,800 119,200 NewAlliance Bancshares, Inc. 1,749,856 33,900 One Liberty Properties, Inc. (REIT) 659,355 100,000 Peoples United Financial, Inc. 1,728,000 55,800 Plum Creek Timber Company, Inc. (REIT) 2,497,608 31,500 PMI Group, Inc. 1,030,050 48,800 PNC Financial Services Group, Inc. 3,323,280 96,500 Progressive Corporation 1,873,065 51,000 Protective Life Corporation 2,164,440 115,117 Regions Financial Corporation 3,393,649 34,400 St. Joe Company 1,156,184 43,893 State Street Corporation 2,991,747 36,700 SunTrust Banks, Inc. 2,777,089 116,400 U-Store-It Trust (REIT) 1,536,480 44,200 Wachovia Corporation 2,216,630 54,000 Waddell & Reed Financial, Inc.  Class A 1,459,620 9,000 Washington Mutual, Inc. 317,790 21 Portfolio of Investments (continued) VALUE FUND September 30, 2007 Shares Security Value Financials (continued) 96,300 Wells Fargo & Company $ 3,430,206 97,300 Westfield Financial, Inc. 944,783 106,422,767 Health Care5.1% 74,800 Abbott Laboratories 4,010,776 23,875 * Covidien, Ltd. 990,813 49,100 GlaxoSmithKline PLC (ADR) 2,612,120 90,800 Johnson & Johnson 5,965,560 32,100 Novartis AG (ADR) 1,764,216 179,500 Pfizer, Inc. 4,385,185 81,700 Schering-Plough Corporation 2,584,171 22,312,841 Industrials7.8% 26,000 3M Company 2,433,080 2,600 Alexander & Baldwin, Inc. 130,338 38,600 Avery Dennison Corporation 2,200,972 57,200 Dover Corporation 2,914,340 87,200 Federal Signal Corporation 1,339,392 41,300 General Dynamics Corporation 3,488,611 69,000 Honeywell International, Inc. 4,103,430 17,800 Hubbell, Inc.  Class B 1,016,736 21,000 Illinois Tool Works, Inc. 1,252,440 32,422 Lawson Products, Inc. 1,128,610 86,200 Masco Corporation 1,997,254 39,600 Norfolk Southern Corporation 2,055,636 59,600 Pitney Bowes, Inc. 2,707,032 7,500 SPX Corporation 694,200 23,875 Tyco International, Ltd. 1,058,618 47,400 United Parcel Service, Inc.  Class B 3,559,740 139,600 Werner Enterprises, Inc. 2,394,140 34,474,569 Information Technology6.4% 46,000 Automatic Data Processing, Inc. 2,112,780 45,700 AVX Corporation 735,770 33,765 Bel Fuse, Inc.  Class B 1,170,295 19,100 Broadridge Financial Solutions, Inc. 361,945 30,200 Fair Isaac Corporation 1,090,522 22 Shares Security Value Information Technology (continued) 76,400 Hewlett-Packard Company $ 3,803,956 65,000 Intel Corporation 1,680,900 12,200 International Business Machines Corporation 1,437,160 159,100 Methode Electronics, Inc. 2,394,455 120,500 Microsoft Corporation 3,549,930 54,600 Molex, Inc. 1,470,378 130,700 Motorola, Inc. 2,421,871 76,000 Nokia Corporation  Class A (ADR) 2,882,680 91,600 * Planar Systems, Inc. 614,636 34,000 Texas Instruments, Inc. 1,244,060 32,775 Tyco Electronics, Ltd. 1,161,218 28,132,556 Materials7.7% 36,400 Air Products & Chemicals, Inc. 3,558,464 44,400 Albemarle Corporation 1,962,480 63,200 Alcoa, Inc. 2,472,384 20,400 Bemis Company, Inc. 593,844 124,330 Chemtura Corporation 1,105,294 56,600 Compass Minerals International, Inc. 1,926,664 103,300 Dow Chemical Company 4,448,098 79,200 DuPont (E.I.) de Nemours & Company 3,925,152 32,000 Glatfelter 474,880 106,200 Louisiana-Pacific Corporation 1,802,214 61,700 Lubrizol Corporation 4,014,202 60,100 MeadWestvaco Corporation 1,774,753 73,830 Myers Industries, Inc. 1,463,311 144,800 Sappi, Ltd. (ADR) 2,215,440 66,600 Sonoco Products Company 2,009,988 45,223 Tronox, Inc.  Class B 408,364 34,155,532 Telecommunication Services4.1% 9,651 ALLTEL Corporation 672,482 135,430 AT&T, Inc. 5,730,043 55,200 D&E Communications, Inc. 784,944 4,120 Embarq Corporation 229,072 50,900 Nippon Telegraph and Telephone Corporation (ADR) 1,184,443 142,600 Sprint Nextel Corporation 2,709,400 24,000 Telephone & Data Systems, Inc. 1,602,000 23 Portfolio of Investments (continued) VALUE FUND September 30, 2007 Shares Security Value Telecommunication Services (continued) 30,000 Telephone & Data Systems, Inc.  Special Shares $ 1,860,000 73,828 Verizon Communications, Inc. 3,269,104 9,978 Windstream Corporation 140,889 18,182,377 Utilities3.5% 29,250 American States Water Company 1,140,750 41,400 FPL Group, Inc. 2,520,431 84,250 MDU Resources Group, Inc. 2,345,520 85,800 NiSource, Inc. 1,642,211 37,700 Northwest Natural Gas Company 1,722,890 40,200 ONEOK, Inc. 1,905,480 51,200 Southwest Gas Corporation 1,448,448 48,700 United Utilities PLC (ADR) 1,389,075 50,300 Vectren Corporation 1,372,686 15,487,491 Total Value of Common Stocks (cost $308,539,111) 413,069,740 PREFERRED STOCKS.6% Financials.2% 44,000 Citigroup Capital XVI, 6.45%, 2066  Series W 1,030,040 Telecommunication Services.2% 44,800 AT&T, Inc., 6.375%, 2056 1,067,136 Utilities.2% 31,600 Entergy Louisiana, LLC, 7.6%, 2032 790,632 Total Value of Preferred Stocks (cost $3,035,047) 2,887,808 CONVERTIBLE PREFERRED STOCKS.4% Financials 56,900 Lehman Brothers Holdings, Inc., 6.25%, 2007  Series GIS (cost $1,446,983) 1,536,300 24 Principal Amount Security Value CORPORATE BONDS.1% Utilities $ 500M Union Electric Co., 6.75%, 2008 (cost $499,872) $ 502,954 SHORT-TERM CORPORATE NOTES5.2% 19,700M General Electric Capital Corp., 4.72%, 10/10/07 19,671,573 3,100M New Jersey Natural Gas Co., 4.75%, 10/12/07 3,094,681 Total Value of Short-Term Corporate Notes (cost $22,766,254) 22,766,254 Total Value of Investments (cost $336,287,267) 99.9 % 440,763,056 Other Assets, Less Liabilities .1 450,768 Net Assets 100.0 % $441,213,824 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust See notes to financial statements 25 Portfolio Managers Letter BLUE CHIP FUND Dear Investor: This is the annual report for the First Investors Blue Chip Fund for the fiscal year ended September 30, 2007. During the period, the Funds return on a net asset value basis was 14.8% for Class A shares and 14.0% for Class B shares, including dividends of 13.0 cents per share on Class A shares. Although the Fund benefited from positive returns across all major economic sectors, the energy sector was the leading sector for the Fund. The biggest individual contributors to results within the energy sector were ExxonMobil, Chevron and Schlumberger. The information technology, telecommunications services and industrials sectors also turned in strong performances. Nokia and International Business Machines were the top contributing holdings in technology. The telecommunications services sector was led by shares of AT&T and Verizon Communications. General Electric and United Technologies boosted performance in the industrials sector. The financials sector generated the weakest returns for the Fund as deterioration in the housing market affected some of our holdings. Capital One Financial and Washington Mutual were among our worst performing financial stocks. Aside from financials, performance in the health care sector lagged in large part due to the Funds holdings in Amgen and Pfizer. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, Matthew S. Wright Portfolio Manager Constance Unger Assistant Portfolio Manager November 1, 2007 26 Fund Expenses BLUE CHIP FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/07) (9/30/07) (4/1/07-9/30/07)* Expense Example  Class A Shares Actual $1,000.00 $1,088.06 $7.17 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.20 $6.93 Expense Example  Class B Shares Actual $1,000.00 $1,083.98 $10.81 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.69 $10.45 * Expenses are equal to the annualized expense ratio of 1.37% for Class A shares and 2.07% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2007, and are based on the total value of investments. 27 Cumulative Performance Information BLUE CHIP FUND Comparison of change in value of $10,000 investment in the First Investors Blue Chip Fund (Class A shares) and the Standard & Poors 500 Index. The graph compares a $10,000 investment in the First Investors Blue Chip Fund (Class A shares) beginning 12/31/97 with a theoretical investment in the Standard & Poors 500 Index (the Index). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/07) include the reinvestment of all dividends and distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%) . The Class B S.E.C. Standardized returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Return for Five Years and Ten Years would have been 10.89% and 2.83%, respectively. The Class B S.E.C. Standardized Average Annual Total Return for Five Years and Ten Years would have been 11.16% and 2.88%, respectively. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than the original cost. Standard & Poors 500 Index figures are from Standard & Poor's and all other figures are from First Investors Management Company, Inc. 28 Portfolio of Investments BLUE CHIP FUND September 30, 2007 Shares Security Value COMMON STOCKS98.4% Consumer Discretionary9.3% 41,200 Best Buy Company, Inc. $ 1,896,024 45,100 Carnival Corporation 2,184,193 89,295 CBS Corporation  Class B 2,812,792 56,800 Clear Channel Communications, Inc. 2,126,592 47,394 * Comcast Corporation  Class A 1,145,987 84,350 * Comcast Corporation  Special Class A 2,021,026 57,200 H&R Block, Inc. 1,211,496 27,300 Hilton Hotels Corporation 1,269,177 151,500 Home Depot, Inc. 4,914,660 14,700 * Kohls Corporation 842,751 107,400 Lowes Companies, Inc. 3,009,348 77,300 McDonalds Corporation 4,210,531 162,400 News Corporation  Class A 3,571,176 34,000 NIKE, Inc.  Class B 1,994,440 58,700 Staples, Inc. 1,261,463 63,500 Target Corporation 4,036,695 283,300 Time Warner, Inc. 5,201,388 17,042 Tribune Company 465,587 70,600 * Viacom, Inc.  Class B 2,751,282 147,000 Walt Disney Company 5,055,330 30,920 Wyndham Worldwide Corporation 1,012,939 52,994,877 Consumer Staples12.1% 81,600 Altria Group, Inc. 5,673,648 75,800 Anheuser-Busch Companies, Inc. 3,789,242 85,600 Avon Products, Inc. 3,212,568 156,900 Coca-Cola Company 9,017,043 27,000 Colgate-Palmolive Company 1,925,640 36,800 Costco Wholesale Corporation 2,258,416 98,700 CVS Caremark Corporation 3,911,481 36,400 General Mills, Inc. 2,111,564 28,800 Hershey Company 1,336,608 61,800 Kimberly-Clark Corporation 4,342,068 117,824 Kraft Foods, Inc.  Class A 4,066,106 106,900 PepsiCo, Inc. 7,831,494 140,940 Procter & Gamble Company 9,913,720 51,800 Walgreen Company 2,447,032 161,730 Wal-Mart Stores, Inc. 7,059,514 68,896,144 29 Portfolio of Investments (continued) BLUE CHIP FUND September 30, 2007 Shares Security Value Energy12.0% 17,800 BP PLC (ADR) $ 1,234,430 153,100 Chevron Corporation 14,327,098 89,870 ConocoPhillips 7,887,890 239,000 ExxonMobil Corporation 22,121,840 105,790 Halliburton Company 4,062,336 17,500 Hess Corporation 1,164,275 84,200 Schlumberger, Ltd. 8,841,000 80,350 Spectra Energy Corporation 1,966,968 46,100 * Transocean, Inc. 5,211,605 29,200 Valero Energy Corporation 1,961,656 68,779,098 Financials18.5% 49,200 ACE, Ltd. 2,980,044 31,200 Allstate Corporation 1,784,328 98,500 American Express Company 5,847,945 158,600 American International Group, Inc. 10,729,290 17,900 Ameriprise Financial, Inc. 1,129,669 206,666 Bank of America Corporation 10,389,100 158,487 Bank of New York Mellon Corporation 6,995,616 850 * Berkshire Hathaway, Inc.  Class B 3,359,200 48,600 Capital One Financial Corporation 3,228,498 37,300 Chubb Corporation 2,000,772 278,500 Citigroup, Inc. 12,997,595 58,750 * Discover Financial Services 1,222,000 28,600 Fannie Mae 1,739,166 44,500 Freddie Mac 2,625,945 187,968 JPMorgan Chase & Company 8,612,694 20,500 Lehman Brothers Holdings, Inc. 1,265,465 44,500 Marsh & McLennan Companies, Inc. 1,134,750 53,300 Merrill Lynch & Company, Inc. 3,799,224 70,700 Morgan Stanley 4,454,100 20,000 PNC Financial Services Group, Inc. 1,362,000 73,000 Progressive Corporation 1,416,930 22,500 SunTrust Banks, Inc. 1,702,575 41,000 Travelers Companies, Inc. 2,063,940 64,500 U.S. Bancorp 2,098,185 83,600 Wachovia Corporation 4,192,540 62,000 Washington Mutual, Inc. 2,189,220 117,400 Wells Fargo & Company 4,181,788 105,502,579 30 Shares Security Value Health Care11.8% 107,000 Abbott Laboratories $ 5,737,340 33,200 Aetna, Inc. 1,801,764 82,700 * Amgen, Inc. 4,678,339 34,600 Baxter International, Inc. 1,947,288 136,300 Bristol-Myers Squibb Company 3,928,166 41,225 * Covidien, Ltd. 1,710,838 12,100 * Genentech, Inc. 944,042 184,800 Johnson & Johnson 12,141,360 90,700 Medtronic, Inc. 5,116,387 71,200 Merck & Company, Inc. 3,680,328 80,300 Novartis AG (ADR) 4,413,288 403,560 Pfizer, Inc. 9,858,971 31,700 * St. Jude Medical, Inc. 1,397,019 64,200 Teva Pharmaceutical Industries, Ltd. (ADR) 2,854,974 87,800 UnitedHealth Group, Inc. 4,252,154 66,100 Wyeth 2,944,755 67,407,013 Industrials11.4% 56,100 3M Company 5,249,838 33,400 Boeing Company 3,506,666 38,900 Caterpillar, Inc. 3,050,927 45,600 Dover Corporation 2,323,320 84,200 Emerson Electric Company 4,481,124 454,200 General Electric Company 18,803,880 44,600 Honeywell International, Inc. 2,652,362 32,400 Illinois Tool Works, Inc. 1,932,336 24,800 ITT Corporation 1,684,664 33,700 Lockheed Martin Corporation 3,656,113 74,700 Masco Corporation 1,730,799 34,500 Northrop Grumman Corporation 2,691,000 41,225 Tyco International, Ltd. 1,827,916 46,600 United Parcel Service, Inc.  Class B 3,499,660 102,700 United Technologies Corporation 8,265,296 65,355,901 Information Technology16.8% 36,320 Accenture, Ltd.  Class A 1,461,880 38,000 Analog Devices, Inc. 1,374,080 17,400 * Apple, Inc. 2,671,596 31 Portfolio of Investments (continued) BLUE CHIP FUND September 30, 2007 Shares Security Value Information Technology (continued) 72,100 Applied Materials, Inc. $ 1,492,470 30,000 Automatic Data Processing, Inc. 1,377,900 272,200 * Cisco Systems, Inc. 9,012,542 92,000 Corning, Inc. 2,267,800 183,700 * Dell, Inc. 5,070,120 31,500 * eBay, Inc. 1,229,130 226,625 * EMC Corporation 4,713,800 100,900 Hewlett-Packard Company 5,023,811 320,200 Intel Corporation 8,280,372 70,100 International Business Machines Corporation 8,257,780 42,800 Maxim Integrated Products, Inc. 1,256,180 555,945 Microsoft Corporation 16,378,140 160,100 Motorola, Inc. 2,966,653 167,000 Nokia Corporation  Class A (ADR) 6,334,310 183,300 * Oracle Corporation 3,968,445 57,970 QUALCOMM, Inc. 2,449,812 109,900 Texas Instruments, Inc. 4,021,241 50,225 Tyco Electronics, Ltd. 1,779,472 103,200 Western Union Company 2,164,104 55,300 * Xerox Corporation 958,902 65,300 * Yahoo!, Inc. 1,752,652 96,263,192 Materials2.7% 58,600 Alcoa, Inc. 2,292,432 39,649 * Cemex SA de CV (ADR) 1,186,298 96,900 Dow Chemical Company 4,172,514 55,900 DuPont (E.I.) de Nemours & Company 2,770,404 72,700 International Paper Company 2,607,749 21,300 Newmont Mining Corporation 952,749 7,600 PPG Industries, Inc. 574,180 11,100 Weyerhaeuser Company 802,530 15,358,856 Telecommunication Services2.9% 164,700 AT&T, Inc. 6,968,457 206,366 Sprint Nextel Corporation 3,920,954 129,700 Verizon Communications, Inc. 5,743,116 16,632,527 32 Shares or Principal Amount Security Value Utilities.9% 177,700 Duke Energy Corporation $ 3,321,213 31,200 FPL Group, Inc. 1,899,456 5,220,669 Total Value of Common Stocks (cost $370,180,273) 562,410,856 SHORT-TERM CORPORATE NOTES1.8% $ 5,000M General Electric Capital Corp., 4.72%, 10/10/07 4,992,785 3,200M New Jersey Natural Gas Co., 4.75%, 10/12/07 3,194,509 2,000M Toyota Motor Credit Corp., 5.26%, 10/12/07 1,996,192 Total Value of Short-Term Corporate Notes (cost $10,183,486) 10,183,486 Total Value of Investments (cost $380,363,759) 100.2 % 572,594,342 Excess of Liabilities Over Other Assets (.2 ) (829,803) Net Assets 100.0 % $571,764,539 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts See notes to financial statements 33 Portfolio Managers Letter GROWTH & INCOME FUND Dear Investor: This is the annual report for the First Investors Growth & Income Fund for the fiscal year ended September 30, 2007. During the period, the Funds return on a net asset value basis was 16.8% for Class A shares and 16.0% for Class B shares, including dividends of 7.1 cents per share on Class A shares, 0.4 cents per shares on B shares, and capital gains distributions of 23.5 cents per share for both Class A and Class B shares. The Funds performance was driven by solid performance of the equity markets, better than expected corporate earnings results, and significant merger and acquisition activity among the Funds holdings. Overall stock selection benefited investments most notably in the industrials, materials and consumer staples sectors. Overweight positions in the industrials and materials areas also contributed positively. Notable performers within the industrials sector included Precision Castparts, which benefited from increased demand for complex metal components and castings used in aerospace and industrial machines, 3M, the large-cap maker of Scotch Tape as well as other industrial, consumer and technology products, and Honeywell International, which benefited from increased global demand for its aerospace, automotive, power and control technology products. Within the materials sector, shares of specialty chemical producer Celanese benefited from increased worldwide demand for chemical feedstocks: ethylene and propylene. Within consumer staples, shares of small-cap personal products maker Chattem were strong as their acquisition of well known brand products from Johnson & Johnson, such as Kaopectate, ACT, Cortizone-10 and Balmex, added more in earnings than was originally anticipated. The Fund continued to benefit from strong merger and acquisition activity among its holdings, as both strategic acquirers and private equity firms remained very active. During the fiscal year, eleven of our holdings received merger offers, which are either closed or still pending. The most notable contributors were the takeovers of First Data and Dollar General by the investment group KKR, Biomet by an investment consortium led by the Blackstone Group, Paxar by Avery Dennison and Triad Hospitals by Community Health Systems. The Fund has three deals waiting for completion as of the reporting date: the purchase of Clear Channel Communications by Bain Capital, the purchase of regional bank institution USB Holdings by KeyCorp and the pending merger of TransOcean and Global Santa Fe. The Fund has maintained a diverse allocation strategy, which at the end of the reporting period was 57% large cap, 16% mid cap and 27% small cap, according to Lippers market capitalization ranges. While the large- and mid-cap components delivered satisfactory results, performance in the small-cap area was weaker as stock selection detracted particularly during the more volatile second half of the year. 34 Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, Edwin D. Miska Portfolio Manager and Director of Equities, First Investors Management Company, Inc. November 1, 2007 35 Fund Expenses GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/07) (9/30/07) (4/1/07-9/30/07)* Expense Example  Class A Shares Actual $1,000.00 $1,051.58 $6.69 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.55 $6.58 Expense Example  Class B Shares Actual $1,000.00 $1,047.84 $10.27 Hypothetical (5% annual return before expenses) $1,000.00 $1,015.04 $10.10 * Expenses are equal to the annualized expense ratio of 1.30% for Class A shares and 2.00% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2007, and are based on the total value of investments. 36 Cumulative Performance Information GROWTH & INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Growth & Income Fund (Class A shares) and the Standard & Poors 500 Index. The graph compares a $10,000 investment in the First Investors Growth & Income Fund (Class A shares) beginning 10/31/97 with a theoretical investment in the Standard & Poors 500 Index (the Index). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/07) include the reinvestment of all dividends and distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02 the maximum sales charge was 6.25%) . The Class B S.E.C. Standardized returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Standard & Poors 500 Index figures are from Standard & Poors and all other figures are from First Investors Management Company, Inc. 37 Portfolio of Investments GROWTH & INCOME FUND September 30, 2007 Shares Security Value COMMON STOCKS99.7% Consumer Discretionary16.5% 305,000 bebe stores, inc. $ 4,462,150 230,000 Brown Shoe Company, Inc. 4,462,000 120,000 * Carters, Inc. 2,394,000 200,000 CBS Corporation  Class B 6,300,000 225,000 * CEC Entertainment, Inc. 6,045,750 150,000 Cinemark Holdings, Inc. 2,784,000 190,000 Clear Channel Communications, Inc. 7,113,600 100,000 * Eddie Bauer Holdings, Inc. 860,000 315,000 Foot Locker, Inc. 4,828,950 50,000 Genuine Parts Company 2,500,000 195,800 H&R Block, Inc. 4,147,044 235,000 Home Depot, Inc. 7,623,400 55,000 J.C. Penney Company, Inc. 3,485,350 150,000 Journal Register Company 360,000 114,700 Kenneth Cole Productions, Inc.  Class A 2,221,739 155,000 Leggett & Platt, Inc. 2,969,800 203,900 * Lincoln Educational Services Corporation 2,658,856 215,000 McDonalds Corporation 11,711,050 385,000 * Morgans Hotel Group Company 8,373,750 221,700 Movado Group, Inc. 7,076,664 245,000 Newell Rubbermaid, Inc. 7,060,900 90,000 Orient-Express Hotels, Ltd. 4,614,300 50,000 Polo Ralph Lauren Corporation  Class A 3,887,500 275,000 * Quiksilver, Inc. 3,932,500 245,000 Ruby Tuesday, Inc. 4,493,300 67,500 Sherwin-Williams Company 4,435,425 105,000 * Skechers U.S.A., Inc.  Class A 2,320,500 200,000 Staples, Inc. 4,298,000 100,000 * Steiner Leisure, Ltd. 4,340,000 112,500 * Viacom, Inc.  Class B 4,384,125 300,000 Westwood One, Inc. 825,000 217,500 Wyndham Worldwide Corporation 7,125,300 144,094,953 Consumer Staples7.1% 155,000 Altria Group, Inc. 10,777,150 130,000 Avon Products, Inc. 4,878,900 60,000 * Chattem, Inc. 4,231,200 67,500 Coca-Cola Company 3,879,225 38 Shares Security Value Consumer Staples (continued) 220,000 CVS Caremark Corporation $ 8,718,600 107,263 Kraft Foods, Inc.  Class A 3,701,646 460,000 Nu Skin Enterprises, Inc.  Class A 7,433,600 50,000 PepsiCo, Inc. 3,663,000 77,500 Procter & Gamble Company 5,451,350 84,515 Tootsie Roll Industries, Inc. 2,242,183 150,000 Wal-Mart Stores, Inc. 6,547,500 32,800 WD-40 Company 1,119,792 62,644,146 Energy9.3% 60,000 Anadarko Petroleum Corporation 3,225,000 248,900 * Cal Dive International, Inc. 3,733,500 50,000 Chesapeake Energy Corporation 1,763,000 90,000 ConocoPhillips 7,899,300 115,000 ExxonMobil Corporation 10,644,400 7,153 Hugoton Royalty Trust 169,097 33,096 Marathon Oil Corporation 1,887,134 160,000 Noble Corporation 7,848,000 76,600 * North American Energy Partners, Inc. 1,322,116 127,000 Sasol, Ltd. (ADR) 5,459,730 150,000 Suncor Energy, Inc. 14,221,500 70,000 * Swift Energy Company 2,864,400 90,000 * Transocean, Inc. 10,174,500 75,000 World Fuel Services Corporation 3,060,750 120,000 XTO Energy, Inc. 7,420,800 81,693,227 Financials14.9% 52,000 American Express Company 3,087,240 110,000 American International Group, Inc. 7,441,500 10,000 Ameriprise Financial, Inc. 631,100 130,000 Astoria Financial Corporation 3,448,900 150,000 Bank of America Corporation 7,540,500 150,000 Brookline Bancorp, Inc. 1,738,500 65,380 Capital One Financial Corporation 4,343,193 134,000 Citigroup, Inc. 6,253,780 200,000 Colonial BancGroup, Inc. 4,324,000 100,000 * Discover Financial Services 2,080,000 238,100 * First Mercury Financial Corporation 5,121,531 39 Portfolio of Investments (continued) GROWTH & INCOME FUND September 30, 2007 Shares Security Value Financials (continued) 50,000 Hartford Financial Services Group, Inc. $ 4,627,500 177,500 JPMorgan Chase & Company 8,133,050 65,000 Lehman Brothers Holdings, Inc. 4,012,450 65,000 Merrill Lynch & Company, Inc. 4,633,200 90,000 Morgan Stanley 5,670,000 200,000 New York Community Bancorp, Inc. 3,810,000 265,000 NewAlliance Bancshares, Inc. 3,890,200 50,000 Plum Creek Timber Company, Inc. (REIT) 2,238,000 130,000 South Financial Group, Inc. 2,956,200 221,000 Sovereign Bancorp, Inc. 3,765,840 250,000 Sunstone Hotel Investors, Inc. (REIT) 6,410,000 75,000 SunTrust Banks, Inc. 5,675,250 200,000 U.S. Bancorp 6,506,000 200,000 U.S.B. Holding Company, Inc. 4,646,000 100,000 Wachovia Corporation 5,015,000 132,500 Washington Mutual, Inc. 4,678,575 60,000 Webster Financial Corporation 2,527,200 140,000 Wells Fargo & Company 4,986,800 130,191,509 Health Care9.4% 160,000 Abbott Laboratories 8,579,200 70,000 Aetna, Inc. 3,798,900 46,700 * Amgen, Inc. 2,641,819 22,417 Baxter International, Inc. 1,261,629 48,750 * Covidien, Ltd. 2,023,125 20,000 * Genentech, Inc. 1,560,400 175,000 Johnson & Johnson 11,497,500 50,000 * Laboratory Corporation of America Holdings 3,911,500 75,000 Medtronic, Inc. 4,230,750 80,000 Merck & Company, Inc. 4,135,200 425,000 Pfizer, Inc. 10,382,750 125,000 Sanofi-Aventis (ADR) 5,302,500 125,000 * St. Jude Medical, Inc. 5,508,750 100,000 * Thermo Fisher Scientific, Inc. 5,772,000 90,000 * TriZetto Group, Inc. 1,575,900 55,000 UnitedHealth Group, Inc. 2,663,650 175,000 Wyeth 7,796,250 82,641,823 40 Shares Security Value Industrials18.9% 155,000 3M Company $ 14,504,900 100,000 * AAR Corporation 3,034,000 84,600 Alexander & Baldwin, Inc. 4,240,998 354,000 * Altra Holdings, Inc. 5,901,180 120,000 * Armstrong World Industries, Inc. 4,870,800 50,000 Avery Dennison Corporation 2,851,000 236,400 Barnes Group, Inc. 7,545,888 100,000 * BE Aerospace, Inc. 4,153,000 80,000 Burlington Northern Santa Fe Corporation 6,493,600 100,000 Caterpillar, Inc. 7,843,000 140,000 Gardner Denver, Inc. 5,460,000 250,000 General Electric Company 10,350,000 40,000 Genlyte Group, Inc. 2,570,400 147,500 Harsco Corporation 8,742,325 197,500 Honeywell International, Inc. 11,745,325 35,000 Hubbell, Inc.  Class B 1,999,200 120,000 Illinois Tool Works, Inc. 7,156,800 282,600 Knoll, Inc. 5,013,324 55,000 Lockheed Martin Corporation 5,966,950 96,400 * Mobile Mini, Inc. 2,329,024 50,000 * Navigant Consulting, Inc. 633,000 90,000 Northrop Grumman Corporation 7,020,000 150,000 * PGT, Inc. 1,189,500 100,000 * Pinnacle Airlines Corporation 1,602,000 57,500 Precision Castparts Corporation 8,508,850 50,000 Steelcase, Inc.  Class A 899,000 281,000 TAL International Group, Inc. 7,044,670 48,750 Tyco International, Ltd. 2,161,575 170,000 United Technologies Corporation 13,681,600 165,511,909 Information Technology15.6% 30,000 * CACI International, Inc.  Class A 1,532,700 400,000 * Cisco Systems, Inc. 13,244,000 150,900 * Electronics for Imaging, Inc. 4,053,174 371,000 * EMC Corporation 7,716,800 300,000 * Entrust, Inc. 639,000 150,000 Harris Corporation 8,668,500 165,000 Hewlett-Packard Company 8,215,350 185,000 Intel Corporation 4,784,100 41 Portfolio of Investments (continued) GROWTH & INCOME FUND September 30, 2007 Shares Security Value Information Technology (continued) 115,000 International Business Machines Corporation $ 13,547,000 350,000 Microsoft Corporation 10,311,000 275,000 Motorola, Inc. 5,095,750 190,301 * NCI, Inc.  Class A 3,600,495 200,000 Nokia Corporation  Class A (ADR) 7,586,000 340,000 * Parametric Technology Corporation 5,922,800 135,000 QUALCOMM, Inc. 5,705,100 600,000 * Silicon Image, Inc. 3,090,000 292,000 * SMART Modular Technologies (WWH), Inc. 2,087,800 200,000 * Symantec Corporation 3,876,000 400,000 * TIBCO Software, Inc. 2,956,000 48,750 Tyco Electronics, Ltd. 1,727,213 50,000 * ValueClick, Inc. 1,123,000 140,000 * Varian Semiconductor Equipment Associates, Inc. 7,492,800 75,000 * VeriSign, Inc. 2,530,500 120,000 Western Union Company 2,516,400 83,500 * Wright Express Corporation 3,046,915 200,000 Xilinx, Inc. 5,228,000 136,296,397 Materials6.0% 30,000 Ashland, Inc. 1,806,300 200,000 Celanese Corporation  Series A 7,796,000 85,000 Dow Chemical Company 3,660,100 80,000 Freeport-McMoRan Copper & Gold, Inc. 8,391,200 125,000 Lubrizol Corporation 8,132,500 55,000 PPG Industries, Inc. 4,155,250 65,000 Praxair, Inc. 5,444,400 200,000 RPM International, Inc. 4,790,000 50,000 Scotts Miracle-Gro Company  Class A 2,137,500 115,000 Temple-Inland, Inc. 6,052,450 52,365,700 Telecommunication Services1.2% 165,000 AT&T, Inc. 6,981,150 75,000 Verizon Communications, Inc. 3,321,000 10,302,150 42 Shares or Principal Amount Security Value Utilities.8% 115,400 Atmos Energy Corporation $ 3,268,128 75,000 Consolidated Edison, Inc. 3,472,500 6,740,628 Total Value of Common Stocks (cost $629,150,927) 872,482,442 SHORT-TERM CORPORATE NOTES.3% General Electric Capital Corp.: $1,800M 4.73%, 10/10/07 1,797,398 800M 4.74%, 10/15/07 798,314 Total Value of Short-Term Corporate Notes (cost $2,595,712) 2,595,712 Total Value of Investments (cost $631,746,639) 100.0 % 875,078,154 Excess of Liabilities Over Other Assets  (213,024) Net Assets 100.0 % $874,865,130 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust See notes to financial statements 43 Portfolio Managers Letter GLOBAL FUND Dear Investor: This is the annual report for the First Investors Global Fund for the fiscal year ended September 30, 2007. During the period, the Funds return on a net asset value basis was 26.4% for Class A shares and 25.6% for Class B shares, including dividends of 5.1 cents per share for both A and B shares, and capital gains distributions of 76.4 cents per share for both Class A and Class B shares. The Funds strong overall performance during the reporting period was driven by fluctuating investor sentiments and performance of the equity markets. Foreign markets outperformed U.S. domestic markets during the period, illustrating the benefit of the Funds global investment approach. Within the MSCI All Country World Index, emerging markets led all markets, returning 58%, followed closely by Pacific Basin (excluding Japan), which returned 56%. Europe, the U.K. and the U.S. performed strongly as well, returning 31%, 23%, and 17%, respectively. Japan lagged at 7%. Stock selection was solid across a number of sectors, particularly in the materials, financials and information technology sectors. Within materials, the Funds outperformance relative to the MSCI All Country World Index was driven by its holdings in the Brazilian metals and mining company Companhia Vale do Rio Doce, whose shares rose on a sharp increase in metal prices and demand for commodities. The Swiss company Xstrata, a diversified mining company, gained on completion of its acquisition of the Canadian company Falconbridge, as well as an increase in metal prices. In the financials sector, holdings in Hong Kong Exchanges and China Merchants Bank aided relative performance. Shares of Hong Kong Exchanges gained substantially amid news of accelerating stock exchange consolidation worldwide and continuing positive fund flows. Within the information technology sector, holdings in Nokia benefited results as the company reported sharply higher profits as new products and strong demand from emerging markets drove sales and gains in market share. Security selection within the telecommunication services and health care sectors, particularly our holdings in Vodafone and Medco Health Solutions, detracted from results. On a regional basis, holdings in the emerging markets, U.S. and U.K. all contributed strongly to results relative to the MSCI All Country World Index. Security selection within Europe (excluding the U.K.) detracted from relative results, as holdings in Koninklijke Numico and UniCredito Italiano underperformed. The Fund ended the reporting period with 9.3% of its assets in emerging markets holdings after increasing its exposure to take advantage of attractive opportunities. 44 Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, Nicolas Choumenkovitch Portfolio Manager* November 1, 2007 *Mr. Choumenkovitch became the Funds Portfolio Manager on May 21, 2007. 45 Fund Expenses GLOBAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/07) (9/30/07) (4/1/07-9/30/07)* Expense Example  Class A Shares Actual $1,000.00 $1,145.46 $8.98 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.70 $8.44 Expense Example  Class B Shares Actual $1,000.00 $1,141.63 $12.72 Hypothetical (5% annual return before expenses) $1,000.00 $1,013.19 $11.96 * Expenses are equal to the annualized expense ratio of 1.67% for Class A shares and 2.37% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2007, and are based on the total value of investments. 46 Cumulative Performance Information GLOBAL FUND Comparison of change in value of $10,000 investment in the First Investors Global Fund (Class A shares) and the Morgan Stanley Capital International (MSCI) All Country World Free Index. The graph compares a $10,000 investment in the First Investors Global Fund (Class A shares) beginning 12/31/97 with a theoretical investment in the MSCI All Country World Free Index (the Index). The Index is unmanaged and represents both the developed and the emerging markets. The Index includes 48 countries of which 25 are emerging markets. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/07) include the reinvestment of all dividends and distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%) . The Class B S.E.C. Standardized returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Return for One Year would have been 19.20% . The Class B S.E.C. Standardized Average Annual Total Return for One Year would have been 21.56% . Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. MSCI All Country World Free Index figures are from Morgan Stanley & Co., Inc. and all other figures are from First Investors Management Company, Inc. 47 Portfolio of Investments GLOBAL FUND September 30, 2007 Shares Security Value COMMON STOCKS96.0% United States42.5% 14,690 Abbott Laboratories $ 787,678 20,265 ACE, Ltd. 1,227,451 30,290 * Adobe Systems, Inc. 1,322,461 9,100 * Affiliated Managers Group, Inc. 1,160,341 2,600 Allegheny Technologies, Inc. 285,870 20,435 Altera Corporation 492,075 22,580 Altria Group, Inc. 1,569,987 1,600 Ambac Financial Group, Inc. 100,656 72,105 American Eagle Outfitters, Inc. 1,897,083 76,755 American Electric Power Company, Inc. 3,536,870 40,768 American International Group, Inc. 2,757,955 32,460 * Amgen, Inc. 1,836,262 27,900 Amphenol Corporation  Class A 1,109,304 17,820 Apache Corporation 1,604,869 3,000 * Apple, Inc. 460,620 29,615 Applied Materials, Inc. 613,031 79,020 AT&T, Inc. 3,343,336 15,285 Automatic Data Processing, Inc. 702,040 56,915 Bank of America Corporation 2,861,117 13,740 Boeing Company 1,442,563 7,100 * Cameron International Corporation 655,259 13,300 Cardinal Health, Inc. 831,649 49,800 * Carters, Inc. 993,510 29,545 Caterpillar, Inc. 2,317,214 146,040 * Cisco Systems, Inc. 4,835,384 92,614 Citigroup, Inc. 4,322,295 9,400 Colgate-Palmolive Company 670,408 48,500 * Complete Production Services, Inc. 993,280 21,935 ConocoPhillips 1,925,235 108,460 Corning, Inc. 2,673,539 13,100 Coventry Health Care, Inc. 814,951 22,745 Danaher Corporation 1,881,239 50,945 Dover Corporation 2,595,648 49,535 * E*TRADE Financial Corporation 646,927 6,500 * eBay, Inc. 253,630 34,340 Eli Lilly & Company 1,954,976 125,145 * EMC Corporation 2,603,016 27,235 EOG Resources, Inc. 1,969,908 25,345 Exelon Corporation 1,909,999 67,150 ExxonMobil Corporation 6,215,404 48 Shares Security Value United States (continued) 5,500 FirstEnergy Corporation $ 348,370 4,135 Fluor Corporation 595,357 3,200 Franklin Resources, Inc. 408,000 26,195 Freeport-McMoRan Copper & Gold, Inc. 2,747,594 28,010 * Genentech, Inc. 2,185,340 12,640 General Dynamics Corporation 1,067,701 106,300 General Electric Company 4,400,820 7,100 * Genzyme Corporation 439,916 54,100 GlobalSantaFe Corporation 4,112,682 4,400 Goldman Sachs Group, Inc. 953,656 5,065 * Google, Inc.  Class A 2,873,223 26,400 Graco, Inc. 1,032,504 17,311 Halliburton Company 664,742 20,900 * Health Net, Inc. 1,129,645 52,955 Hewlett-Packard Company 2,636,629 16,800 International Business Machines Corporation 1,979,040 15,510 * Iron Mountain, Inc. 472,745 3,700 Joy Global, Inc. 188,182 47,490 * Kohls Corporation 2,722,602 39,800 * Lam Research Corporation 2,119,748 21,200 Manpower, Inc. 1,364,221 43,880 Maxim Integrated Products, Inc. 1,287,878 23,000 MDU Resources Group, Inc. 640,320 58,835 Medtronic, Inc. 3,318,882 9,590 Merrill Lynch & Company, Inc. 683,575 105,950 Microsoft Corporation 3,121,287 17,200 NIKE, Inc.  Class B 1,008,952 50,300 * Oracle Corporation 1,088,995 16,700 Oshkosh Truck Corporation 1,034,899 26,570 PepsiCo, Inc. 1,946,518 32,265 PNC Financial Services Group, Inc. 2,197,247 9,600 Precision Castparts Corporation 1,420,608 10,900 * Priceline.com, Inc. 967,375 15,345 Procter & Gamble Company 1,079,367 4,400 QUALCOMM, Inc. 185,944 24,500 * Quanta Services, Inc. 648,025 38,015 Schering-Plough Corporation 1,202,414 16,900 * St. Jude Medical, Inc. 744,783 112,035 Staples, Inc. 2,407,632 31,145 State Street Corporation 2,122,843 13,300 Target Corporation 845,481 49 Portfolio of Investments (continued) GLOBAL FUND September 30, 2007 Shares Security Value United States (continued) 12,500 * Terex Corporation $ 1,112,750 15,200 Texas Instruments, Inc. 556,168 11,200 * Thomas & Betts Corporation 656,768 31,930 Time Warner, Inc. 586,236 14,440 United Technologies Corporation 1,162,131 34,400 UnitedHealth Group, Inc. 1,665,992 24,445 * Viacom, Inc.  Class B 952,622 31,600 W.R. Berkley Corporation 936,308 12,200 * Waters Corporation 816,424 16,360 * WellPoint, Inc. 1,291,131 21,740 Williams Companies, Inc. 740,464 143,047,776 United Kingdom7.4% 43,020 Antofagasta PLC 668,312 35,011 Burberry Group PLC 468,639 220,152 Invesco PLC 2,967,026 28,841 Johnson Matthey PLC 979,523 62,583 Kelda Group PLC 1,099,088 124,231 Man Group PLC 1,400,930 36,924 Reckitt Benckiser PLC 2,160,539 57,471 Rio Tinto PLC 4,950,541 72,238 Standard Chartered PLC 2,354,803 226,832 Tesco PLC 2,029,949 86,286 Xstrata PLC 5,702,825 24,782,175 Japan5.8% 19,200 Astellas Pharma, Inc. 919,810 66,950 Canon, Inc. 3,649,754 18,855 Daiichi Sankyo Company, Ltd.  565,576 25,400 Daiichi Sankyo Company, Ltd. 761,901 20,000 Eisai Company, Ltd. 944,225 209,000 Hitachi, Ltd. 1,390,123 52,600 Honda Motor Company, Ltd. 1,765,300 767 Japan Tobacco, Inc. 4,207,947 69,000 Mitsubishi Electric Corporation 863,887 29,000 Mitsubishi Estate Company, Ltd. 829,545 176,000 Mitsubishi Rayon Company, Ltd. 1,245,611 50 Shares Security Value Japan (continued) 1 Mitsubishi UFJ Financial Group, Inc. $ 5,971 26,100 Sony Corporation 1,263,983 135,000 Toshiba Corporation 1,259,444 19,673,077 Germany5.0% 67,707 * Arcandor AG 2,244,511 19,598 Continental AG 2,713,273 19,785 DaimlerChrysler AG  Registered 1,990,430 20,736 Deutsche Boerse AG 2,809,192 15,759 Deutsche Postbank AG 1,154,202 14,160 E.ON AG 2,606,418 23,795 Siemens AG 3,257,109 16,775,135 Brazil4.1% 125,500 All America Latina Logistica 1,763,821 68,400 Banco Bradesco SA (ADR) 2,008,908 134,140 Companhia Vale do Rio Doce (ADR) 4,551,370 6,500 * MMX Mineracao e Metalicos SA 2,250,272 27,500 Petroleo Brasileiro SA (ADR) 2,076,250 57,900 * Redecard SA 1,070,206 13,720,827 Switzerland3.8% 17,747 Holcim, Ltd. 1,953,659 53,947 Julius Baer Holding, Ltd. AG  Registered 4,019,934 11,143 Nestle SA  Registered 4,988,691 7,744 Synthes, Inc. 863,759 17,720 UBS AG  Registered 943,590 12,769,633 France3.7% 3,355 Alstom 680,247 71,549 Axa 3,193,025 19,833 BNP Paribas SA 2,164,492 15,738 Bouygues SA 1,353,876 31,502 Essilor International SA 1,971,227 51 Portfolio of Investments (continued) GLOBAL FUND September 30, 2007 Shares Security Value France (continued) 45,519 France Telecom SA $ 1,520,623 61,189 Safran SA 1,473,249 12,356,739 Canada3.5% 22,000 Canadian Imperial Bank of Commerce 2,200,443 5,100 Canadian Natural Resources, Ltd. 386,325 38,900 Canadian Natural Resources, Ltd. 2,957,919 31,400 EnCana Corporation 1,945,555 19,000 * Research In Motion, Ltd. 1,871,893 42,900 Telus Corporation 2,482,389 11,844,524 Netherlands3.2% 92,000 * AerCap Holdings NV 2,289,880 97,285 * ASML Holding NV 3,216,731 71,650 Koninklijke (Royal) Philips Electronics NV 3,225,045 71,628 Unilever NV 2,205,396 10,937,052 Italy3.2% 41,532 Bulgari SpA 652,075 151,054 Enel SpA 1,705,684 110,308 Eni SpA 4,077,173 17,410 Tods SpA 1,458,096 350,244 UniCredito Italiano SpA 2,988,600 10,881,628 China2.2% 2,551,000 Bank of China, Ltd. 1,366,024 233,000 China Communications Construction Company, Ltd. 554,258 531,500 China Merchants Bank Company, Ltd. 2,336,407 408,000 China Resources Enterprise, Ltd. 1,733,120 30,000 China Shenhua Energy Company, Ltd. 180,340 798,000 Huaneng Power International, Inc. 1,103,219 7,273,368 52 Shares Security Value Finland1.8% 29,500 Nokia Corporation  Class A (ADR) $ 1,118,935 133,597 Nokia OYJ 5,065,271 6,184,206 Norway1.6% 22,000 Aker Kvaerner ASA 696,851 14,100 Frontline, Ltd. 680,748 42,800 * Petroleum Geo-Services ASA 1,227,424 143,100 * Telenor ASA 2,850,256 5,455,279 Hong Kong1.5% 183,000 Cathay Pacific Airways, Ltd. 500,570 59,000 Hong Kong Exchanges & Clearing, Ltd. 1,804,483 788,888 Shangri-La Asia, Ltd. 2,660,548 4,965,601 Australia1.1% 309,491 * Lihir Gold, Ltd. 1,079,101 78,916 * Paladin Resources, Ltd. 540,535 12,404 Rio Tinto, Ltd. 1,187,919 19,000 Woodside Petroleum, Ltd. (ADR) 844,064 3,651,619 Ireland.9% 27,600 * Elan Corporation PLC (ADR) 580,704 58,400 * Ryanair Holdings PLC (ADR) 2,424,184 3,004,888 Sweden.8% 51,600 Assa Abloy  Class B 1,066,849 376,000 Telefonaktiebolaget LM Ericsson  Class B 1,499,571 2,566,420 Mexico.7% 19,200 America Movil SAB de CV (ADR)  Series L 1,228,800 37,400 Grupo Aeroportuario del Centro Norte SA de CV (ADR) 1,077,120 2,305,920 53 Portfolio of Investments (continued) GLOBAL FUND September 30, 2007 Shares Security Value Russia.6% 20,650 Evraz Group SA (GDR) $ 1,307,145 16,300 TMK OAO (GDR)  673,190 1,980,335 Egypt.5% 24,200 Orascom Telecom Holding SAE (GDR) 1,582,680 Austria.4% 21,021 OMV AG 1,399,985 South Africa.4% 38,083 Impala Platinum Holdings, Ltd. 1,325,250 Greece.3% 32,209 EFG Eurobank Ergasias 1,129,578 Turkey.3% 37,571 Akbank T.A.S. 256,896 41,000 Turkcell Iletisim Hizmetleri AS (ADR) 872,480 1,129,376 Israel.3% 23,100 Teva Pharmaceutical Industries, Ltd. (ADR) 1,027,257 Belgium.2% 12,831 UCB SA 755,087 India.1% 4,700 HDFC Bank, Ltd. (ADR) 503,511 South Korea.1% 5,313 Shinhan Financial Group Company, Ltd. 347,175 Total Value of Common Stocks (cost $257,320,490) 323,376,101 54 Principal Amount Security Value REPURCHASE AGREEMENT3.1% $10,453M Banc of America Securities, 3.8%, dated 9/28/2007, to be repurchased at $10,456,310 on 10/1/07 (collateralized by U.S. Treasury Bonds, 8.125%, 8/15/2019, valued at $10,635,395) (cost $10,453,000) $ 10,453,000 Total Value of Investments (cost $267,773,490) 99.1 % 333,829,101 Other Assets, Less Liabilities .9 2,941,862 Net Assets 100.0 % $336,770,963 * Non-income producing  Securities valued at Fair Value (see Note 1A)  Security exempt from registration under rule 144A of the Securities Act of 1933 (see Note 4). Summary of Abbreviations: ADR American Depositary Receipts GDR Global Depositary Receipts REIT Real Estate Investment Trust See notes to financial statements 55 Portfolio Managers Letter SELECT GROWTH FUND Dear Investor: This is the annual report for the First Investors Select Growth Fund for the fiscal year ended September 30, 2007. During the period, the Funds return on a net asset value basis was 19.8% for Class A shares and 19.0% for Class B shares, including capital gains distributions of 75.6 cents per share for both Class A and Class B shares. The Fund made a number of changes in May of 2007. It appointed a new subadviser (the Smith Asset Management Group), implemented a different investment approach and was renamed the Select Growth Fund. The Smith Group seeks to build a risk-controlled portfolio of attractively valued, high quality stocks that have the potential to report better than expected earnings. In addition, the Fund now holds significantly fewer securities than it did previously, with approximately 40 to 45 stocks in its portfolio. From May 7, 2007 (when the Smith Group began managing the Fund) until the end of the reporting period, the Fund returned 5.8% . During that same time period, the Russell 3000 Growth Index returned 4.3%, and the S&P 500 Index returned 2.2% . Stock selection was the primary factor in the Funds favorable relative performance. The three best performing stocks since May were National Oilwell Varco, Jacobs Engineering Group and Air Products & Chemicals. The biggest underperformers were Ambac Financial Group, Manpower and Kohls. Thank you for placing your trust in First Investors. We appreciate the opportunity to serve your investment needs. Sincerely, John D. Brim Portfolio Manager* November 1, 2007 *Mr. Brim is part of a portfolio management team that began managing the Fund on May 7, 2007. 56 Fund Expenses SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/07) (9/30/07) (4/1/07-9/30/07)* Expense Example  Class A Shares Actual $1,000.00 $1,129.42 $7.95 Hypothetical (5% annual return before expenses) $1,000.00 $1,017.60 $7.54 Expense Example  Class B Shares Actual $1,000.00 $1,126.60 $11.68 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.09 $11.06 * Expenses are equal to the annualized expense ratio of 1.49% for Class A shares and 2.19% for Class B shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2007, and are based on the total value of investments. 57 Cumulative Performance Information SELECT GROWTH FUND Comparison of change in value of $10,000 investment in the First Investors Select Growth Fund (Class A shares) and the Russell 3000 Growth Index. The graph compares a $10,000 investment in the Class A shares of First Investors Select Growth Fund (formerly, First Investors All-Cap Growth Fund) beginning 10/25/00 (inception date) with a theoretical investment in the Russell 3000 Growth Index (the Index). The Index is an unmanaged index that measures the performance of those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values (the Russell 3000 Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in the sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/07) include the reinvestment of all dividends and distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%) . The Class B S.E.C. Standardized returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Total Return Since Inception would have been .56%. The Class B S.E.C. Standardized Total Return Since Inception would have been .73%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Russell 3000 Growth Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. 58 Portfolio of Investments SELECT GROWTH FUND September 30, 2007 Shares Security Value COMMON STOCKS99.0% Consumer Discretionary11.7% 208,100 * Big Lots, Inc. $ 6,209,704 166,430 * Coach, Inc. 7,867,146 146,900 * Dollar Tree Stores, Inc. 5,955,326 117,000 Mens Wearhouse, Inc. 5,910,840 110,400 Omnicom Group, Inc. 5,309,136 31,252,152 Consumer Staples5.6% 120,650 Colgate-Palmolive Company 8,604,758 87,400 PepsiCo, Inc. 6,402,924 15,007,682 Energy6.4% 54,400 ExxonMobil Corporation 5,035,264 85,000 Marathon Oil Corporation 4,846,700 50,900 * National-Oilwell Varco, Inc. 7,355,050 17,237,014 Financials10.6% 100,660 Bank of New York Mellon Corporation 4,443,132 42,700 Hartford Financial Services Group, Inc. 3,951,885 82,900 JPMorgan Chase & Company 3,798,478 76,200 MetLife, Inc. 5,313,426 68,600 Northern Trust Corporation 4,546,122 116,200 T. Rowe Price Group, Inc. 6,471,178 28,524,221 Health Care16.5% 90,400 Becton, Dickinson & Company 7,417,320 83,400 Cigna Corporation 4,444,386 144,600 * Express Scripts, Inc. 8,071,572 99,700 * Humana, Inc. 6,967,036 267,810 Schering-Plough Corporation 8,470,830 134,070 * Waters Corporation 8,971,965 44,343,109 59 Portfolio of Investments (continued) SELECT GROWTH FUND September 30, 2007 Shares or Principal Amount Security Value Industrials17.5% 49,000 Cummins, Inc. $ 6,266,610 81,100 Danaher Corporation 6,707,781 101,400 * Jacobs Engineering Group, Inc. 7,663,812 195,660 Manitowoc Company, Inc. 8,663,825 61,100 Northrop Grumman Corporation 4,765,800 178,200 Republic Services, Inc. 5,828,922 86,000 United Technologies Corporation 6,921,280 46,818,030 Information Technology26.2% 226,070 Amphenol Corporation  Class A 8,988,543 320,500 * Cadence Design Systems, Inc. 7,111,895 292,990 * Cisco Systems, Inc. 9,700,899 95,000 FactSet Research Systems, Inc. 6,512,250 138,600 Harris Corporation 8,009,694 168,800 Hewlett-Packard Company 8,404,552 237,600 Microsoft Corporation 6,999,696 407,000 * Oracle Corporation 8,811,550 157,500 Texas Instruments, Inc. 5,762,925 70,302,004 Materials2.1% 56,500 Air Products & Chemicals, Inc. 5,523,440 Telecommunication Services2.4% 149,100 AT&T, Inc. 6,308,421 Total Value of Common Stocks (cost $239,939,586) 265,316,073 SHORT-TERM CORPORATE NOTES.7% $2,000M General Electric Capital Corp., 4.72%, 10/5/07 (cost $1,998,427) 1,998,427 Total Value of Investments (cost $241,938,013) 99.7 % 267,314,500 Other Assets, Less Liabilities .3 686,063 Net Assets 100.0 % $268,000,563 * Non-income producing 60 See notes to financial statements Portfolio Managers Letter MID-CAP OPPORTUNITY FUND Dear Investor: This is the annual report for the First Investors Mid-Cap Opportunity Fund for the fiscal year ended September 30, 2007. During the period, the Funds return on a net asset value basis was 16.6% for Class A shares and 15.8% for Class B shares, including capital gains distributions of $1.33 per share for both Class A and Class B shares. The Funds performance was helped by investments in two key sectors: consumer discretionary and industrials. Shares of apparel and accessory makers, such as Warnaco, Coach and Polo Ralph Lauren, were key contributors due to strong global demand for luxury and name brand goods. For the second year in a row, industrials were strong. This time, performance was driven by strong commercial demand in the aerospace and energy end markets. The Funds stock selection in consumer apparel and life sciences also helped returns. Within consumer apparel, strength came from luxury and name brand goods. For example, Warnaco, which is most widely recognized for its Speedo swimwear and Calvin Klein jeanwear brands, benefited from strong end-market demand in Europe and Asia, as well as new cost savings initiatives. In life sciences, makers of equipment that assist in new drug discovery did particularly well, as some of their biggest customers  large pharmaceutical companies  increased spending on research and development. The Funds beneficiaries included Thermo Fisher Scientific and Waters Corp. In the retailing sector, specialty stores such as New York & Co., Childrens Place and bebe stores underperformed because of poor merchandising and low mall traffic. In the technology hardware sector, positions such as SMART Modular and QLogic suffered as relationships with large hardware customers became less favorable. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, Steven S. Hill Portfolio Manager Edwin D . Miska Portfolio Manager and
